Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
Claim Rejections - 35 USC § 112
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is misdescriptive and fails to clearly and distinctly define the subject matter.  The metes and bounds of “a first observation value and a second observation value” are not clearly and distinctly defined.  While the specification describes these as representative of carrier phase and pseudorange measurements, the claim does not nor does the claim make clear whether this represents a carrier phase and pseudorange with respect to one or the plurality of satellites. In the broadest reasonable interpretation of “value,” it would appear that this represents a single carrier phase and/or pseudorange; however, as the specification describes the necessity of single and double differences in the determination of integer bias, it would appear that such an interpretation of “value” is incorrect.  As such the language lacks distinctness.  
Claim 1 sets forth a GPS reception unit configured to receive radio waves from satellites and a processing unit, which in its broadest reasonable interpretation encompasses a processor.  However, the processing unit is stated as acquiring information from a (remote) server and switching between (remote) reference stations based on reception strength of a radio signal.  The only element in the claim that is capable of receiving any type of communication is the GPS reception unit which is configured solely for receiving signals from satellites.  Since the claim lacks any type of communication device, the claim fails to clearly and distinctly define in what manner either of the information from the server or the first/second reference stations is capable of being received.  Thus, the scope of “acquire from a server” lacks clarity due to the failure to set forth definite metes and bounds of such acquisition based solely on a GPS reception unit configured for receiving satellite signals.   
There is nothing in the claim that associates the apparatus as having been in communication with a first reference station such that it is switched to a second reference station, nor is there anything in the claim that is capable of determining a reception strength of a signal switch” in the context of the apparatus since the observation values appear to be obtained by the server due to the language “acquire, from a server, a first observation value and a second observation value.”  As the claim lacks any description of the apparatus being in communication with the first reference station, switching from it to a second reference station lacks clarity.  It is unclear what in actuality is being switched and thus the language fails to clearly set forth the subject matter.  
Due to the obtaining of the observation values from the server, it is unclear what the purposes of the reference stations are. Based on the claim language, the processing unit is switched to the second reference station, however the claim proceeds with the step of calculating a first integer bias between the first reference station.  Thus, again the concept of switching to the second reference station is unclear since there is no specified link between the apparatus and the reference stations. 
The language “the first integer bias corresponds to a path difference between the first reference station and the information processing apparatus” lacks clarity due to the “path difference
The language “the GPS reception unit and the first reference station receives the plurality of radio waves” is grammatically improper due to the lack of agreement between the subject and predicate. 
The language “the third observation value corresponds to the observation value of the information processing apparatus” lacks clarity due to the lack of improper antecedent basis.  
It is noted that the wherein clauses “the first inter-reference-station integer bias is calculated based on the first observation value and the second observation value” and “the first inter-reference-station integer bias corresponds to a path difference between the first reference station and the second reference station” are non-limiting with respect to the scope of the claimed information processing apparatus since these do not reflect any structural associations of processing unit.  Notwithstanding, the claim language “the first inter-reference-station integer bias corresponds to a path difference between the first reference station and the second reference station” and “the second inter-reference-station integer bias corresponds to a path difference between the second reference station and the information processing apparatus” lacks clarity for reasons similarly set forth above with respect to “path difference.” Each claim concludes with a calculation of a second integer bias but fails to address for what it is used; it simply refers to a numerical output of a difference algorithm.  
Claims 8 and 9 are similarly misdescriptive and indefinite for reasons set forth above.  
Additionally, with respect to claim 9, the claim fails to set forth the applicant’s subject matter since the second reference station is not described as receiving any signals from a plurality of satellites and thus the second observation value lacks clarity with respect to the operation of such as being part of an interferometric positioning system. The system is directed to a positioning system, however no position of any kind is determined in the claim. 
Claims 2-3 are indefinite since it appears to be contradictory to claim 1 since claim 1 specifies that the processing unit selects the second reference station whereas claim 2 specifies that a different element in the form of an external server provides the selection.  In such case, it appears that claim 1 is broadened by the removal of a claim limitation therefor.  Moreover, there is nothing set forth in claim 2 or the claim from which it depends (claim 1) that asserts that a position has been determined and if in fact the position is based on the satellite signals or on some undefined other manner such as an inertial reference unit.  Thus the claims lacks clarity as to the manner in which the second reference station is switched from the first reference station.
Claim 7 is not understood.  As best understood, the second reference station is the destination reference station and according to the specification, the determination/initialization of the second integer bias appears to be the result of the knowledge of the information associated with the inter-reference station integer bias and the first integer bias, e.g. mathematical equation 13.  Thus the calculation of such “based on the plurality of radio waves from the satellite” appears to be misdescriptive since the claims suggest that such may be determined on the basis of signals from a single satellite whereas the specification describes the use of signals from different satellites.  Finally, the processing unit compares the two inter-reference station integer biases, however, it is unclear what the step of “compare” encompasses.  While the claim appears may be directed to the specification’s teachings of a verification process, the claim fails to clearly and distinctly set such forth, and the function of “compare” does not necessarily require any result and could simply represent a user looking at the two biases on a display.  Thus, the applicant fails to claim the subject matter described in the specification.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a communication unit in order to communicate with the server and the first and second reference stations, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In order to acquire the information from the server as well as the observations from the first/second reference stations for operating in an .  
The disclosure does not enable one of ordinary skill in the art to practice the invention without the information processing apparatus being mobile, which is/are critical or essential to the practice of the invention but not included in the claim(s). It is essential that the information processing apparatus is mobile otherwise there would be no necessity of switching between reference stations and no changes in the reception strength of signals from first/second reference stations.  Also from the applicant’s specification “As long as the mobile station 300 is an apparatus that includes an apparatus which can measure a carrier phase from the GPS satellite 100, and is movable, the mobile station 300 may be any apparatus.”
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims assert that the first and second observation values of the first and second reference stations are acquired from the server. This would appear to be erroneous, against the principles of interferometric positioning and also unsupported by the specification as filed.  As disclosed in the specification “The reference station 200 and the mobile station 300 receive the radio waves emitted from the GPS satellite 100. The network 400 conveys information from the reference station 200 or the mobile station 300. The network 400 may be, for example, a public network such as the Internet, or a network such as a mobile telephone network which includes a wireless interface.”  Likewise, “the mobile station 300 receives information regarding the observation values (carrier phase and pseudorange) of the reference station 200 and the position of the reference station 200 via the network 400, and uses the information from the reference station 200 and an observation value obtained by the mobile station 300 itself measuring radio waves from the GPS satellite 100 to perform interferometric positioning.”  The server is a separate entity that is connected to the network and while it also receives the observation values from the reference stations, it does not provide such to the apparatus but rather uses it to calculate information used for positioning, “(t)he server 500 receives the observation values observed by the reference station 200 from the reference station 200 via the network 400 . . . the server 500 is configured to use the observation values received from the reference station 200 to calculate information used for positioning performed by the mobile station 300. The server 500 is configured to transmit the information used for positioning to the mobile station 300 via the network 400.”
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification is insufficiently enabling for the full scope of the claim since it is unclear how the integer bias may be calculated on the basis of a single satellite (“calculate a first integer bias . . . the GPS reception unit and the first reference station receives the plurality of radio waves from a first satellite”).  Compliance with the enablement requirement of 35 U.S.C. §  ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  Since the specification does not provide a description of calculating an integer bias simply using a single satellite in order to calculate an integer bias between the apparatus and some, apparently, remote station/device, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to make and or use the subject matter of claims 1, 7, 8, and 9 with respect to calculating an integer bias.
Response to Arguments
The applicant does not provide any showing or explanation as to the manner in which the amendments overcome the rejections.  As set forth above, the claims continue to lack clarity and are misdescriptive, are not sufficiently enabled, and include new matter.
In light of such issues addressed above, a clear understanding of the scope of the subject matter is not ascertainable and thus cannot be examined for patentability on the basis of prior art.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646